Quillian, Presiding Judge.
The instant appeal was taken from an order setting aside a judgment in a child custody case. Held:
In Munday v. Munday, 243 Ga. 863 (257 SE2d 282), decided June 27, 1979, the Supreme Court considered the Georgia Child Custody Intrastate Jurisdiction Act of 1978, Section 4 (d) (Code Ann. § 24-304b (d) (Ga. L. 1978, pp. 1957, 1958)) which reads: "The use of a complaint in the nature of habeas corpus seeking a change of child custody is hereby prohibited.” Based on that language the court held: "since jurisdiction of custody cases in this court was predicated upon our habeas corpus jurisdiction, we no longer have a jurisdictional basis for entertaining such appeals not also involving a judgment for divorce.”
The Act provides with regard to the section on which the Supreme Court predicated its opinion: "This Act shall become effective on January 1, 1979, provided, however, that Section 4 of this Act shall not be applicable to actions *649pending in court on the effective date of this Act.” As noted in Munday, supra, the Act "became effective January 1,1979, and applies to all custody questions filed thereafter.” In the case sub judice the custody proceeding had been initiated prior to and was pending on January 1, 1979. Hence, the Supreme Court and not this court has jurisdiction of the appeal.
Submitted September 11, 1979
Decided October 5, 1979.
John C. Tyler, for appellant.
Monroe Ferguson, Joseph M. Todd, for appellee.

Transferred to the Supreme Court.


Smith and Birdsong, JJ., concur.